--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY


WELLS FARGO BANK, NATIONAL ASSOCIATION
1800 Century Park E, Floor 11
Los Angeles, CA 90067
 
WELLS FARGO SECURITIES, LLC
550 California St., 12th Floor
San Francisco, CA 94104
BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
214 North Tryon Street
Charlotte, NC 28255
JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, NY 10017
 
J.P. MORGAN SECURITIES LLC
383 Madison Avenue
New York, NY 10179
 



CONFIDENTIAL


March 22, 2015


Stamps.com Inc.
1990 E. Grand Avenue
El Segundo, California 90245



Attention: Kyle Huebner

Co-President and Chief Financial Officer



Re: Project Viking Commitment Letter

$165 Million Senior Secured Credit Facilities


Ladies and Gentlemen:


You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”),
Wells Fargo Securities, LLC (“Wells Fargo Securities” and, together with Wells
Fargo Bank, the “Wells Fargo Commitment Parties”), Bank of America, N.A. (“Bank
of America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”),
JPMorgan Chase Bank, N.A. (“JPMorgan” and, collectively with Wells Fargo Bank
and Bank of America, the “Lead Lenders”) and J.P. Morgan Securities LLC (“JPMS”
and collectively with Wells Fargo Securities, MLPFS and the Lead Lenders, the
“Commitment Parties” or “we” or “us”) that Stamps.com Inc., a Delaware
corporation (the “Borrower” or “you”) seeks financing to (a) fund a portion of
the purchase price for the proposed acquisition (the “Acquisition”) of PSI
Systems, Inc., a California corporation (the “Acquired Company”) from Newell
Rubbermaid Inc., a Delaware corporation (the “Seller Parent”), and its
wholly-owned indirect subsidiary, Newell Rubbermaid US Finance Co. (the “Seller
Subsidiary” and, together with the Seller Parent, the “Seller”) pursuant to a
stock purchase agreement among the Borrower, the Acquired Company and the Seller
Parent (the “Acquisition Agreement”), (b) pay fees, commissions and expenses in
connection with the Transactions (as defined below) and (c) finance ongoing
working capital requirements and other general corporate purposes, all as more
fully described in the Summary of Proposed Terms and Conditions attached hereto
as Annex A (the “Term Sheet”). This Commitment Letter (as defined below)
describes the general terms and conditions for senior secured credit facilities
of $165 million to be provided to the Borrower consisting of (a) a term loan
facility of $82.5 million (the “Term Loan Facility”), and (b) a revolving credit
facility of $82.5 million (the “Revolving Credit Facility” and, together with
the Term Loan Facility, the “Senior Credit Facilities”).


As used herein, the term “Transactions” means, collectively, the Acquisition,
the initial borrowings and other extensions of credit under the Senior Credit
Facilities on the Closing Date and the payment of fees, commissions and expenses
in connection with each of the foregoing. This letter, including the Term Sheet
and the Conditions Annex attached hereto as Annex B (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”. The date on which the Senior
Credit Facilities are closed is referred to as the “Closing Date”. Except as the
context otherwise requires, references to the “Borrower and its subsidiaries”
will include the Acquired Company and its subsidiaries after giving effect to
the Acquisition.
 

--------------------------------------------------------------------------------

1.            Commitment. Upon the terms and subject to the conditions set forth
in this Commitment Letter and in the Fee Letters (as defined below), each of
Wells Fargo Bank, Bank of America and JPMorgan is pleased to advise you of its
commitment to provide to the Borrower one third (1/3) of the principal amount of
the Senior Credit Facilities (each, a “Commitment” and collectively, the
“Commitments”). The Commitments of the Lead Lenders hereunder are several and
not joint.


2.            Titles and Roles. Each of Wells Fargo Securities, MLPFS and JPMS,
acting alone or through or with their respective affiliates, will act as the
joint bookrunners and joint lead arrangers (in such capacities, the “Lead
Arrangers”) in arranging the Senior Credit Facilities. Wells Fargo Bank will act
as the sole administrative agent (in such capacity, the “Administrative Agent”)
for the Senior Credit Facilities. No other agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded and no
compensation (other than compensation expressly contemplated by this Commitment
Letter and the Fee Letters) will be paid to any Lender (as defined below) or
Lead Arranger in order to obtain its commitment to participate in the Senior
Credit Facilities unless the Borrower and Wells Fargo Securities shall so agree.
It is agreed that in any and all marketing materials or other documentation used
in connection with the Senior Credit Facilities (a) Wells Fargo Securities will
have “left” and “highest” placement and shall hold the leading roles and
responsibilities conventionally associated with such “left” and “highest”
placement, including maintaining sole physical books for the Senior Credit
Facilities, (b) MLPFS will have the placement immediately to the right of, or
below, Wells Fargo Securities and (c) JPMS will have the placement immediately
to the right of, or below, MLPFS.


3.            Conditions to Commitments.


(a)            The Commitments and undertakings of the Commitment Parties
hereunder are subject solely to the satisfaction of the conditions precedent set
forth in the Term Sheet under the heading “Conditions to All Extensions of
Credit” and in the Conditions Annex.


(b)            Notwithstanding anything in this Commitment Letter, the Fee
Letters or the Financing Documentation (as defined in the Term Sheet) or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations relating to the
Borrower, the Acquired Company and their respective subsidiaries and your and
their respective businesses the accuracy of which shall be a condition to the
availability of the Senior Credit Facilities on the Closing Date shall be (a)
such of the representations made by the Seller, the Acquired Company or their
respective subsidiaries or affiliates or with respect to the Acquired Company in
the Acquisition Agreement as are material to the interests of the Lenders
referred to below, but only to the extent that you or your affiliates have the
right to terminate your or their obligations under the Acquisition Agreement or
otherwise decline to close the Acquisition as a result of a breach, or
inaccuracy, of such representations (in each case, determined without regard to
any notice requirement) (the “Specified Acquisition Agreement Representations”)
and (B) the Specified Representations (as defined below) and (ii) the terms of
the Financing Documentation shall be in a form such that they do not impair the
availability of the Senior Credit Facilities on the Closing Date if the
conditions set forth in or incorporated in this Commitment Letter are satisfied
(it being understood that, to the extent any security interest in any Collateral
(as defined in the Term Sheet) (other than security interests that may be
perfected by (A) the filing of a financing statement under the Uniform
Commercial Code, (B) the delivery of certificates evidencing the equity
securities required to be pledged pursuant to the Term Sheet and (C) the filing
of short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) is not or cannot be
perfected on the Closing Date after your use of commercially reasonable efforts
to do so, then the perfection of such security interests shall not constitute a
condition precedent to the availability of the Senior Credit Facilities on the
Closing Date, but instead shall be required to be perfected after the Closing
Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably (but not to exceed 60
days after the Closing Date, unless extended by the Administrative Agent in its
reasonable discretion). For purposes hereof, “Specified Representations” means
the representations and warranties set forth in the Term Sheet relating to
corporate legal existence of the Credit Parties (as defined in the Term Sheet)
and good standing of the Credit Parties in their respective jurisdictions of
organization; power and authority, due authorization, execution and delivery and
enforceability, in each case, relating to the Credit Parties entering into and
performance of the Financing Documentation; no conflicts with or consents under
the Credit Parties’ organizational documents, the definitive documentation for
the Acquisition or applicable law (unless such conflict with applicable law
would not reasonably be expected to have a material adverse effect on the
Borrower and its subsidiaries, taken as a whole, including the Acquired
Company); no breach or violation of material agreements (unless such breach or
violation would not reasonably be expected to have a material adverse effect on
the Borrower and its subsidiaries, taken as a whole, including the Acquired
Company); solvency as of the Closing Date (after giving effect to the
Transactions) of the Borrower and its subsidiaries (including the Acquired
Company) on a consolidated basis; use of proceeds; Federal Reserve margin
regulations; the Investment Company Act; anti-corruption laws and sanctions; and
creation, validity and, subject to the parenthetical in the immediately
preceding sentence, perfection of security interests in the Collateral. This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provision”.
 
Page 2

--------------------------------------------------------------------------------

4.            Information.


(a)            You represent, warrant and covenant that (i) all written
information and written data (other than the Projections, as defined below,
other forward-looking information and information of a general economic or
general industry nature) concerning the Borrower, the Acquired Company and their
respective subsidiaries and the Acquisition that has been or will be made
available to the Commitment Parties or the Lenders by you or any of your or
their representatives, subsidiaries or affiliates (or on your or their behalf)
(the “Information”), when taken as a whole, (x) is, and in the case of
Information made available after the date hereof, will be, complete and correct
in all material respects and (y) does not, and in the case of Information made
available after the date hereof, will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading and (ii) all financial projections
concerning the Borrower, the Acquired Company and their respective subsidiaries,
taking into account the consummation of the Transactions, that have been or will
be made available to the Commitment Parties or the Lenders by you or any of your
or their representatives, subsidiaries or affiliates (or on your or their
behalf) (the “Projections”) have been and will be prepared in good faith based
upon assumptions believed by the preparer thereof to be reasonable at the time
made available to the Commitment Parties or the Lenders, it being understood and
agreed that such Projections are subject to significant contingencies and
uncertainties, many of which are beyond your control, that no assurance can be
given that any Projections will be realized and that actual results may differ
materially from the Projections. You agree that if, at any time prior to the
Closing Date, you become aware that any of the representations and warranties
contained in the preceding sentence would be incorrect in any material respect
if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations are correct in
all material respects under those circumstances. Solely as they relate to
matters with respect to the Seller, Acquired Company or their respective
subsidiaries, the foregoing representations, prior to the Closing Date
warranties and covenants are made to the best of your knowledge. We will be
entitled to use and rely upon, without responsibility to verify independently,
the Information and the Projections. You acknowledge that we may share with any
of our affiliates (it being understood that such affiliates will be subject to
the confidentiality agreements between you and us), and such affiliates may
share with the Commitment Parties, any information related to you, the Acquired
Company or any of your or their subsidiaries or affiliates (including, without
limitation, in each case, information relating to creditworthiness) and the
Transactions.
 
Page 3

--------------------------------------------------------------------------------

(b)            You acknowledge that the Commitment Parties will make available,
on your behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”). Unless the parties hereto otherwise
agree in writing, you shall be under no obligation to provide Information
Materials suitable for distribution to any prospective Lender (each, a “Public
Lender”) that has personnel who do not wish to receive material non-public
information (within the meaning of the United States federal securities laws,
“MNPI”) with respect to the Borrower, the Acquired Company, any of their
respective subsidiaries or affiliates, or any of their respective securities.
You agree, however, that the definitive credit documentation will contain
provisions concerning Information Materials to be provided to Public Lenders and
the absence of MNPI therefrom. Prior to distribution of Information Materials to
prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination thereof.


5.            Indemnification. You agree to indemnify and hold harmless the
Commitment Parties and each of their respective affiliates, directors, officers,
employees, partners, representatives, advisors and agents and each of their
respective heirs, successors and assigns (each, an “Indemnified Party”) from and
against any and all actions, suits, losses, claims, damages, penalties,
liabilities and expenses of any kind or nature (including reasonable and
documented legal fees and expenses subject to the limitations contained below in
this Section 5), joint or several, to which such Indemnified Party may become
subject or that may be incurred or asserted or awarded against such Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
matters contemplated by this Commitment Letter, the Transactions or any related
transaction (including, without limitation, the execution and delivery of this
Commitment Letter and the Financing Documentation and the closing of the
Transactions) or (b) the use or the contemplated use of the proceeds of the
Senior Credit Facilities, and will reimburse each Indemnified Party for all
out-of-pocket expenses, including reasonable and documented legal fees and
expenses (but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Parties (taken as a whole), if reasonably necessary,
a single specialty counsel for all Indemnified Parties (taken as a whole) for
each relevant specialty, and, if reasonably necessary, a single local counsel
for all Indemnified Parties taken as a whole in each relevant jurisdiction, and
in the case of an actual or perceived conflict of interest of any of the
foregoing counsel, one additional counsel in each specialty or relevant
jurisdiction, as the case may be, to each group of affected Indemnified Parties
similarly situated taken as a whole), on demand as they are incurred in
connection with any of the foregoing; provided that no Indemnified Party will
have any right to indemnification for any of the foregoing to the extent
resulting from (i) the gross negligence or willful misconduct of such
Indemnified Party or its controlled affiliates or subsidiaries or the respective
directors, officers, employees, partners or controlled persons of such
Indemnified Party or its controlled affiliates or subsidiaries, (ii) a material
breach by the Commitment Parties of their respective obligations under the
Commitment Documents (as defined below) or (iii) any dispute solely among
Indemnified Parties, other than any claims against any Commitment Party in its
respective capacity or in fulfilling its role as an administrative agent or
arranger or any similar role hereunder or under the Senior Credit Facilities and
other than any claims arising out of any act or omission on the part of you or
your subsidiaries or affiliates, in each case, as determined by a court of
competent jurisdiction in a final non-appealable judgment. You will not be
required to indemnify any Indemnified Party for any amount paid or payable by
such Indemnified Party in the settlement of any investigation, litigation or
proceeding made without your prior written consent (not to be unreasonably
withheld, delayed or conditioned), but if settled with your consent, or if there
is a final judgment against an Indemnified Party in any such proceeding, you
agree to indemnify and hold harmless such Indemnified Party in the manner set
forth above; provided, that notwithstanding the foregoing, if at any time an
Indemnified Party shall have requested in accordance with this Commitment Letter
that you reimburse such Indemnified Party for legal or other expenses in
connection with investigating, responding to or defending any such
investigation, litigation or proceeding, you shall be liable for any settlement
of any such investigation, litigation or proceeding effected without your
written consent if (x) such settlement is entered into more than 45 days after
receipt by you of such request for reimbursement and (y) you shall not, by the
end of such 45-day period, have reimbursed such Indemnified Party in accordance
with such request prior to the date of such settlement. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
You also agree that no Indemnified Party will have any liability (whether direct
or indirect, in contract or tort, or otherwise) to you or your affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the transactions contemplated hereby, except
to the extent such liability to you is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s own gross negligence or willful misconduct or a material
breach by such Indemnified Party of its obligations under the Commitment
Documents. Neither you nor any Indemnified Party will be liable for any
indirect, consequential, special or punitive damages in connection with this
Commitment Letter, the Fee Letters, the Financing Documentation or any other
element of the Transactions; provided that nothing contained in this sentence
shall limit your indemnification and reimbursement obligations under the
Commitment Documents with respect to any third party claims. No Indemnified
Party will be liable to you, your affiliates or any other person for any damages
arising from the use by others of Informational Materials or other materials
obtained by Electronic Means, except to the extent that your damages are found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or a material breach by such Indemnified Party of its obligations under
the Commitment Documents. You shall not, without the prior written consent of
each Indemnified Party affected thereby, settle any threatened or pending claim
or action that would give rise to the right of any Indemnified Party to claim
indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnified Party, (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of such
Indemnified Party and (z) requires no action on the part of the Indemnified
Party other than its consent.
 
Page 4

--------------------------------------------------------------------------------

6.            Fees. As consideration for the commitments and agreements of the
Commitment Parties hereunder, you agree to cause to be paid the nonrefundable
fees described in (a) the letter dated the date hereof among you and the
Commitment Parties (the “Joint Fee Letter”) and (b) the letter dated the date
hereof between you and the Wells Fargo Commitment Parties (the “Wells Fargo Fee
Letter” and, together with the Joint Fee Letter, the “Fee Letters”), in each
case, on the terms and subject to the conditions set forth therein.


7.            Confidentiality.


(a)            This Commitment Letter and the Fee Letters (collectively, the
“Commitment Documents”) and the existence and contents hereof and thereof shall
be confidential and may not be disclosed, directly or indirectly, by you in
whole or in part to any person without our prior written consent, except for
disclosure (i) of the Commitment Documents on a confidential basis to your
directors, officers, employees, accountants, attorneys and other professional
advisors who have been advised of their obligation to maintain the
confidentiality of the Commitment Documents for the purpose of evaluating,
negotiating or entering into the Transactions, (ii) as otherwise required by
law, including, without limitation, pursuant to a binding order of any court or
administrative agency having jurisdiction over you in any pending legal or
administrative proceeding or as otherwise required by any compulsory legal
process as determined based on the reasonable advice of your legal counsel (in
which case, you agree, to the extent permitted by law, to inform us promptly in
advance thereof), (iii) of the Commitment Documents on a confidential basis to
the board of directors, officers and advisors of the Acquired Company in
connection with their consideration of the Acquisition (provided that any
information relating to pricing, fees and expenses has been redacted in a manner
reasonably acceptable to the applicable Commitment Parties party thereto) and
(iv) this Commitment Letter, but not the Fee Letters, in any required filings
with the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges (provided that the aggregate amount of the fees
or other payments in the Fee Letters may be included in projections and pro
forma information and a generic disclosure of aggregate sources and uses in any
such filings). In connection with any disclosure by you to any third party as
set forth above (except as set forth in clause (ii) above), you shall notify
such third party of the confidential nature of the Commitment Documents and
agree to be responsible for any failure by any third party to whom you disclosed
the Commitment Documents or any portion thereof to maintain the confidentiality
of the Commitment Documents or any portion thereof. The Commitment Parties shall
be permitted to use information related to the Senior Credit Facilities
(including your name and company logo) in connection with obtaining a CUSIP
number, marketing, press releases or other transactional announcements or
updates provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you. Prior to the
Closing Date, the Commitment Parties shall have the right to review and approve
any public announcement or public filing made by you, the Acquired Company, the
Seller or any of your or their representatives relating to the Senior Credit
Facilities or to any of the Commitment Parties in connection therewith, before
any such announcement or filing is made (such approval not to be unreasonably
withheld or delayed).
 

 
Page 5

--------------------------------------------------------------------------------

(b)            Each of the Commitment Parties agrees that non-public information
received by it from you or your affiliates and representatives in connection
with the Transactions shall be subject to (i) in the case of the Wells Fargo
Commitment Parties, that certain Confidentiality Agreement dated December 15,
2014 between Wells Fargo Bank and you, (ii) in the case of Bank of America and
MLPFS, that certain Notice of Acknowledgement of Confidentiality Agreement dated
February 7, 2015 between Bank of America and you and that certain letter
agreement regarding Confidentiality Agreement dated as of February 9, 2015
between Bank of America and you and (iii) in the case of JPMorgan and JPMS, that
certain Confidentiality Agreement dated December 11, 2014 between JPMorgan and
you (the agreements referenced in clauses (i), (ii) and (iii) above, the
“Non-Disclosure Agreements”); provided that notwithstanding the foregoing or
anything in the Non-Disclosure Agreements, (x) the Commitment Parties may
disclose such non-public information to any Lenders or participants or
prospective Lenders or participants that agree to enter into non-disclosure or
confidentiality agreements that are substantially similar to the Non-Disclosure
Agreements or otherwise in form and substance reasonably satisfactory to you and
(y) any non-public information received by the Commitment Parties from you with
respect to the Acquired Company that is of a type that would constitute
confidential information (or any equivalent term) under the Non-Disclosure
Agreements shall be subject to the terms of this paragraph.


(c)            The Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each of them is required to obtain,
verify and record information that identifies you and any additional Credit
Parties, which information includes your and their respective names, addresses,
tax identification numbers and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.
 
Page 6

--------------------------------------------------------------------------------

8.            Other Services.


(a)            Nothing contained herein shall limit or preclude the Commitment
Parties or any of their affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of yours, the Seller, the
Acquired Company or any of your or their affiliates, or any other party that may
have interests different than or adverse to such parties. Subject to Section
7(b) and the Non-Disclosure Agreements and without limitation of any of the
disclosures permitted therein, (i) no Commitment Party will use confidential
information obtained from you by virtue of the Transactions in connection with
the performance by such Commitment Party of activities listed in the immediately
preceding sentence and (ii) the Commitment Parties agree that they will not
furnish confidential information obtained from you in connection with the
Transactions to any of their other customers and will treat such confidential
information with the same degree of care as they treat their own confidential
information.


(b)            You acknowledge that each of the Commitment Parties and its
respective affiliates (the terms “Commitment Party” and “Commitment Parties” as
used in this section being understood to include such affiliates) (i) may be
providing debt financing, equity capital or other services (including financial
advisory services) to other entities and persons with which you, the Seller, the
Acquired Company or your or their respective affiliates may have conflicting
interests regarding the Transactions and otherwise, (ii) may act, without
violation of its contractual obligations to you, as it deems appropriate with
respect to such other entities or persons, and (iii) have no obligation in
connection with the Transactions to use, or to furnish to you, the Seller, the
Acquired Company or your or their respective affiliates or subsidiaries,
confidential information obtained from other entities or persons.


(c)            In connection with all aspects of the Transactions, you
acknowledge and agree that: (i) the Senior Credit Facilities and any related
arranging or other services contemplated in this Commitment Letter constitute an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and the Commitment Parties, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the Transactions, (ii) in connection with the process leading to
the Transactions, each of the Commitment Parties is and has been acting solely
as a principal and not as a financial advisor, agent or fiduciary, for you, the
Seller, the Acquired Company or any of your or their respective management,
affiliates, equity holders, directors, officers, employees, creditors or any
other party, (iii) no Commitment Party or any affiliate thereof has assumed or
will assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the Transactions or the process leading
thereto (irrespective of whether any Commitment Party or any of its affiliates
has advised or is currently advising you or any of your affiliates or the
Seller, the Acquired Company or any of their respective affiliates on other
matters) and no Commitment Party has any obligation to you or your affiliates
with respect to the Transactions except those obligations expressly set forth in
the Commitment Documents, (iv) the Commitment Parties and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and those of your affiliates and no Commitment
Party shall have any obligation to disclose any of such interests, and (v) no
Commitment Party has provided any legal, accounting, regulatory or tax advice
with respect to any of the Transactions and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You hereby agree that you shall not, directly or indirectly, assert
any claim, or voluntarily participate in any claim brought by a third party,
against any Commitment Party or any of their respective affiliates with respect
to any breach or alleged breach of agency, fiduciary duty or conflict of
interest.
 
Page 7

--------------------------------------------------------------------------------

9.            Acceptance/Expiration of Commitments.


(a)            This Commitment Letter and the Commitment of each of the Lead
Lenders and the undertakings of the Lead Arrangers set forth herein shall
automatically terminate at 5:00 p.m. (Eastern Time) on March 22, 2015 (the
“Acceptance Deadline”), without further action or notice unless signed
counterparts of this Commitment Letter and the Fee Letters shall have been
delivered to Wells Fargo Securities by such time.


(b)            In the event this Commitment Letter is accepted by you as
provided above, the Commitment and agreements of each of the Lead Lenders and
the undertakings of the Lead Arrangers set forth herein will automatically
terminate without further action or notice upon the earliest to occur of (i)
consummation of the Acquisition (with or without the use of the Senior Credit
Facilities), (ii) termination of the Acquisition Agreement, (iii) the “Buyer
Termination Date” (as defined in the Acquisition Agreement), (iv) the “Parent
Termination Date” (as defined in the Acquisition Agreement) and (v) 5:00 p.m.
(Eastern Time) on March 22, 2016, if the Closing Date shall not have occurred by
such time.


10.            Survival. The sections of this Commitment Letter and the Fee
Letters relating to Indemnification, Confidentiality, Other Services, Survival
and Governing Law shall survive any termination or expiration of this Commitment
Letter, the Commitment of each of the Lead Lenders or the undertakings of the
Lead Arrangers set forth herein (regardless of whether definitive Financing
Documentation is executed and delivered), and the sections relating to
Information shall survive until the Closing Date; provided that your obligations
under this Commitment Letter (other than your obligations with respect to the
sections of this Commitment Letter relating to Information, Confidentiality,
Other Services, Survival and Governing Law) shall, to the extent covered
thereby, be superseded by the provisions of the Financing Documentation upon the
initial funding thereunder.


11.            Governing Law. THIS COMMITMENT LETTER AND THE FEE LETTERS, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED
THAT ANY DETERMINATIONS AS TO (X) WHETHER ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS HAVE BEEN BREACHED AND WHETHER AS A RESULT OF ANY BREACH THEREOF
YOU HAVE THE RIGHT TO TERMINATE YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT
OR TO OTHERWISE DECLINE TO CLOSE THE ACQUISITION, (Y) WHETHER A “COMPANY
MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE CONDITIONS ANNEX) HAS OCCURRED, AND
(Z) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT SHALL, IN EACH CASE BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS
COMMITMENT LETTER OR ANY FEE LETTER. With respect to any suit, action or
proceeding arising in respect of this Commitment Letter or any Fee Letters or
any of the matters contemplated hereby or thereby, the parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the Borough of Manhattan, and irrevocably and
unconditionally waive any objection to the laying of venue of such suit, action
or proceeding brought in such court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. The parties hereto hereby
agree that service of any process, summons, notice or document by registered
mail addressed to you or each of the Commitment Parties will be effective
service of process against such party for any action or proceeding relating to
any such dispute. A final judgment in any such action or proceeding may be
enforced in any other courts with jurisdiction over you or each of the
Commitment Parties.
 
Page 8

--------------------------------------------------------------------------------

12.            Miscellaneous. The Commitment Documents embody the entire
agreement among the Commitment Parties and you and your affiliates with respect
to the specific matters set forth above and supersede all prior agreements and
understandings relating to the subject matter hereof. No person has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with the Commitment Documents. The Commitment Documents
shall not be assignable by you without the prior written consent of each of the
Commitment Parties party thereto, and any purported assignment without such
consent shall be void. The Commitment Documents are not intended to benefit or
create any rights in favor of any person other than the parties hereto, the
Lenders and, with respect to indemnification, each Indemnified Party. The
Commitment Documents may be executed in separate counterparts and delivery of an
executed signature page of any of the Commitment Documents by facsimile or
electronic mail shall be effective as delivery of manually executed counterpart
hereof; provided that, upon the request of any party hereto, such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof. The Commitment Documents may only be amended, modified or
superseded by an agreement in writing signed by each of you and the Commitment
Parties party thereto.


[Signature Pages Follow]
 


Page 9

--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to Wells Fargo Securities, together with executed counterparts of
the Fee Letters, by no later than the Acceptance Deadline.



 
Sincerely,
       
WELLS FARGO BANK, NATIONAL ASSOCIATION
             
By:
   
Name:
   
Title:
         
WELLS FARGO SECURITIES, LLC
             
By:
   
Name:
   
Title:
 



Commitment Letter
Project Viking
 

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.
             
By:
   
Name:
   
Title:
         
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
             
By:
   
Name:
   
Title:
 



Commitment Letter
Project Viking
 



--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.
             
By:
   
Name:
   
Title:
               
J.P. MORGAN SECURITIES LLC
             
By:
   
Name:
   
Title:
 



Commitment Letter
Project Viking
 



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first
above written:


STAMPS.COM INC.
             
By:
     
Name:
   
Title:
 



Commitment Letter
Project Viking
 



--------------------------------------------------------------------------------

ANNEX A
$165 MILLION
SENIOR SECURED CREDIT FACILITIES
SUMMARY OF PROPOSED TERMS AND CONDITIONS
 
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached
Borrower:
Stamps.com Inc., a Delaware corporation (the “Borrower”).
 
Joint Lead Arrangers and Joint Bookrunners:
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC will act as joint lead arrangers and joint
bookrunners (collectively, in such capacity, the “Lead Arrangers”).
 
Lenders:
Wells Fargo Bank, National Association, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and a syndicate of financial institutions and other entities (each, a
“Lender” and, collectively, the “Lenders”).
 
Administrative Agent, Issuing Bank and Swingline Lender:
Wells Fargo Bank, National Association (in such capacity, the “Administrative
Agent”, the “Issuing Bank” or the “Swingline Lender”, as the case may be).
   Senior Credit Facilities: Senior secured credit facilities (the “Senior
Credit Facilities”) in an aggregate principal amount of $165 million, such
Senior Credit Facilities to consist of:  
 
(a)
Revolving Credit Facility.  A revolving credit facility in an aggregate
principal amount of $82.5 million (the “Revolving Credit Facility”) (with
subfacilities for (i) standby letters of credit (each, a “Letter of Credit”) and
(ii) swingline loans (each, a “Swingline Loan”), each in a maximum amount to be
mutually determined and on customary terms and conditions).  Letters of Credit
will be issued by the Issuing Bank and Swingline Loans may, at the sole
discretion of the Swingline Lender, be made available by the Swingline Lender
and each Lender with a commitment under the Revolving Credit Facility will
purchase an irrevocable and unconditional participation in each Letter of Credit
and Swingline Loan.  Certain letters of credit issued by Wells Fargo Bank for
the account of the Borrower prior to the Closing Date shall be grandfathered in
as Letters of Credit.
    (b)
Term Loan Facility.  A term loan facility in an aggregate principal amount of
$82.5 million (the “Term Loan Facility”).

 
Annex  A – Term Sheet

--------------------------------------------------------------------------------

Use of Proceeds:
The proceeds of the Term Loan Facility will be used to finance (a) a portion of
the purchase price for the Acquisition and (b) the payment of fees and expenses
incurred in connection with the Acquisition and the Senior Credit Facilities
(collectively, the “Transactions”).
   
The Revolving Credit Facility will be used to finance a portion of the purchase
price for the Acquisition, for ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries.
 
Closing Date:
The date on which the Senior Credit Facilities are closed (the “Closing Date”).
 
Availability:
The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the Revolving Credit Maturity Date (as defined
below).
   
The Term Loan Facility will be available only in a single draw of the full
amount of the Term Loan Facility on the Closing Date.
 
Incremental Term Loans/ Revolving Facility Increases:
After the Closing Date, the Borrower will be permitted to incur (a) additional
term loans under a new term facility that will be included in the Senior Credit
Facilities (each, an “Incremental Term Loan”) and/or (b) increases in the
Revolving Credit Facility (each, a “Revolving Facility Increase”), in an
aggregate principal amount for all such Incremental Term Loans and Revolving
Facility Increases not to exceed $75 million; provided that (i) no default or
event of default exists immediately prior to or after giving effect thereto,
(ii) no Lender will be required or otherwise obligated to provide any portion of
such Incremental Term Loan or Revolving Facility Increase, (iii) the Borrower is
in compliance, on a pro forma basis after giving effect to the incurrence of any
such Incremental Term Loan or any such Revolving Facility Increase (and assuming
that the commitments under such Incremental Term Loan and the Revolving Credit
Facility and such Revolving Facility Increase are fully drawn), with the
financial maintenance covenants in the Financing Documentation, (iv) the
maturity date of any such Incremental Term Loan shall be no earlier than the
Term Loan Maturity Date (as defined below) and the weighted average life of such
Incremental Term Loan shall be no shorter than the then remaining weighted
average life of the then latest maturing loans under the Term Loan Facility, (v)
the interest rate margins and (subject to clause (iv)) amortization schedule
applicable to any Incremental Term Loan shall be determined by the Borrower and
the lenders thereunder, (vi) the other terms and documentation in respect of any
Incremental Term Loans, to the extent not consistent with the Term Loan
Facility, will be reasonably satisfactory to the Administrative Agent and the
Borrower and (vii) each such Revolving Facility Increase shall have the same
terms, including interest rate and unused fees as the Revolving Credit Facility.



Annex  A – Term Sheet
 
PAGE 2

--------------------------------------------------------------------------------

  Incremental Term Loans and Revolving Facility Increases will have the same
Guarantees from the Guarantors and will be secured on a pari passu basis by the
same Collateral as the other Senior Credit Facilities.    
The proceeds of any Incremental Term Loans and Revolving Facility Increases may
be used for general corporate purposes of the Borrower and its subsidiaries.
 
Documentation:
The documentation for the Senior Credit Facilities will include, among other
items, a credit agreement, guarantees and appropriate pledge, security, mortgage
and other collateral documents (collectively, the “Financing Documentation”),
all consistent with this Term Sheet.
 
Guarantors:
The obligations of (a) the Borrower under the Senior Credit Facilities and (b)
any Credit Party (as defined below) under any hedging agreements and under any
treasury management arrangements (including, without limitation, purchasing
cards) entered into between such Credit Party and any counterparty that is a
Lead Arranger, the Administrative Agent or a Lender (or any affiliate thereof)
at the time such hedging agreement or treasury management arrangement is
executed (collectively, the “Secured Obligations”) will be unconditionally
guaranteed, on a joint and several basis, by the Borrower and each existing and
subsequently acquired or formed direct and indirect subsidiary of the Borrower
(each, a “Guarantor”; such guarantee being referred to as a “Guarantee”);
provided that Guarantees by foreign subsidiaries will be required only to the
extent such Guarantees would not have material adverse federal income tax
consequences for the Borrower by constituting a “deemed dividend” through an
investment of earnings in United States property under Section 956 (or successor
provision) of the Internal Revenue Code, triggering an increase in gross income
of the Borrower pursuant to Section 951 (or successor provision) of the Internal
Revenue Code without corresponding credits or other offsets; provided further
that any first-tier foreign subsidiary that is disregarded for tax purposes
shall not be deemed to be a foreign subsidiary.  All Guarantees shall be
guarantees of payment and not of collection.  The Borrower and the Guarantors
are herein referred to as the “Credit Parties”.
   Security: The Secured Obligations will be secured by valid and perfected
first priority (subject to certain customary exceptions satisfactory to the
Administrative Agent and set forth in the Financing Documentation) security
interests in and liens on all of the following (collectively, the “Collateral”):

 
Annex  A – Term Sheet
 
PAGE 3

--------------------------------------------------------------------------------

  (a)
(i) 100% of the equity interests of all present and future domestic subsidiaries
of any Credit Party and (ii) 66% of the voting equity interests and 100% of the
non-voting equity interests of all present and future first-tier foreign
subsidiaries of any Credit Party or such greater percentage as would not result
in material adverse federal income tax consequences for the Borrower; provided
that any first-tier foreign subsidiary that is treated as a disregarded entity
for tax purposes shall be deemed to be a domestic subsidiary;
    (b) all of (i) the tangible and intangible personal property and assets of
the Credit Parties (including, without limitation, all equipment, inventory and
other goods, accounts, licenses, contracts, intercompany loans, intellectual
property and other general intangibles, deposit accounts, securities accounts
and other investment property and cash), (ii) the fee-owned real property at
1990 East Grand Avenue, El Segundo, California 90245 and (iii) all other
fee-owned real property interests and leased real property interests with a
value above a threshold to be agreed; and     (c) all products, profits, rents
and proceeds of the foregoing.  
 
Notwithstanding the foregoing, assets will be excluded from the Collateral in
circumstances where the Administrative Agent and the Borrower agree the cost of
obtaining a security interest in such assets are excessive in relation to the
value afforded thereby, or if the granting of a security interest in such asset
would be prohibited by applicable law.  All such security interests in personal
property and all liens on real property will be created pursuant to, and will
comply with, Financing Documentation reasonably satisfactory to the
Administrative Agent.
 
Final Maturity:
The final maturity of the Revolving Credit Facility will occur on the fifth
(5th) anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and
the commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.
   
The final maturity of the Term Loan Facility will occur on the fifth (5th)
anniversary of the Closing Date (the “Term Loan Maturity Date”).
   Amortization:
The Term Loan Facility will amortize in equal quarterly installments based on
the following amortization table, with the remainder due on the Term Loan
Maturity Date.

 
Year
Annual Percentage of Original
Term Loan Facility
1
5.0%
2
7.5%
3
10.0%
4
12.5%
5
15.0%

 
 
 
 
 
 
 
 
 
Annex  A – Term Sheet
 
PAGE 4

--------------------------------------------------------------------------------

Interest Rates and Fees:
Interest rates and fees in connection with the Senior Credit Facilities will be
as specified in the Fee Letters and on Schedule I attached hereto.
   Mandatory Prepayments: Subject to the next paragraph, the Senior Credit
Facilities will be required to be prepaid with:     (a) 100% of the net cash
proceeds of the issuance or incurrence of debt (other than any debt permitted to
be issued or incurred pursuant to the terms of the Financing Documentation) by
the Borrower or any of its subsidiaries;     (b)
100% of the net cash proceeds of all asset sales (other than asset sales in the
ordinary course of business), insurance and condemnation recoveries and other
asset dispositions by the Borrower or any of its subsidiaries (including the
issuance by any such subsidiary of any of its equity interests), subject to
reinvestment provisions and baskets to be mutually agreed upon; and
 
 
(c)
75% of Excess Cash Flow (to be defined in the Financing Documentation), for each
fiscal year of the Borrower when the Total Leverage Ratio (as defined below) as
of the end of such fiscal year is greater than or equal to 3.0 to 1.0, with a
step down to 50% when the Total Leverage Ratio is greater than or equal to 2.5
to 1.0 but less than 3.0 to 1.0 and a step down to 0% when the Total Leverage
Ratio is less than 2.5 to 1.0 (subject to 100% credit for any voluntary
prepayment of the loans under the Senior Credit Facilities (accompanied by a
corresponding permanent reduction in the aggregate commitment in the case of
voluntary prepayments of loans under the Revolving Credit Facility) during such
fiscal year).  Excess Cash Flow prepayments shall commence: (i) if the Closing
Date is on or prior to June 30, 2016, with the fiscal year ending December 31,
2016 (and only for the portion of such fiscal year from the Closing Date to
December 31, 2016) and (ii) if the Closing Date is after June 30, 2016, with the
first full fiscal year after the Closing Date.
   
All such mandatory prepayments will be applied first, to prepay outstanding
loans under the Term Loan Facility and second, to prepay outstanding loans under
the Revolving Credit Facility with no permanent reduction in the commitment
under the Revolving Credit Facility.  All such mandatory prepayments of the Term
Loan Facility will be applied to the remaining scheduled amortization payments
on a pro rata basis.

 
Annex  A – Term Sheet
 
PAGE 5

--------------------------------------------------------------------------------

Optional Prepayments and Commitment Reductions:
Loans under the Senior Credit Facilities may be prepaid and unused commitments
under the Revolving Credit Facility may be reduced at any time, in whole or in
part, at the option of the Borrower, upon notice and in minimum principal
amounts and in multiples to be agreed upon, without premium or penalty (except
LIBOR breakage costs).  Any optional prepayment of the Term Loan Facility or any
Incremental Term Loan Facility will be applied as directed by the Borrower.
 
Conditions to Closing and Initial Extensions of Credit:
The making of the initial extensions of credit under the Senior Credit
Facilities will be subject solely to satisfaction of the conditions precedent
set forth (a) in the “Conditions to All Extensions of Credit” section below and
(b) in the Conditions Annex.
 
Conditions to All Extensions of Credit:
Each extension of credit under the Senior Credit Facilities will be subject to
satisfaction of the following conditions precedent:  (a) all of the
representations and warranties in the Financing Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, or
if such representation speaks as of an earlier date, as of such earlier date,
(subject, on the Closing Date, to the Limited Conditionality Provision) and (b)
after the initial funding on the Closing Date, no default or event of default
under the Senior Credit Facilities shall have occurred and be continuing or
would result from such extension of credit.
 
Representations and Warranties:
The following (which will be applicable to the Borrower and its subsidiaries and
be subject to materiality thresholds and exceptions to be mutually agreed):
organizational and legal status, financial statements; capital structure;
organizational power and authority; no default; no conflict with laws or
material agreements; enforceability; absence of material litigation,
environmental regulations and liabilities; ERISA; necessary consents and
approvals; compliance with all applicable laws and regulations including,
without limitation, Regulations T, U and X, the Investment Company Act and
environmental laws; anti-corruption laws and sanctions; payment of taxes and
other obligations; ownership of properties; intellectual property; insurance;
solvency; absence of any material adverse change; senior debt status; collateral
matters including, without limitation, perfection and priority of liens; labor
matters; material contracts; no burdensome restrictions; and accuracy of
disclosure.



Annex  A – Term Sheet
 
PAGE 6

--------------------------------------------------------------------------------

Affirmative Covenants:
The following (which will be applicable to the Borrower and its subsidiaries and
be subject to materiality thresholds and exceptions to be mutually agreed): use
of proceeds; payment of taxes and other obligations; continuation of business
and maintenance of existence and rights and privileges; maintenance of all
material contracts; necessary consents, approvals, licenses and permits;
compliance with laws and regulations (including environmental laws and ERISA);
anti-corruption laws and sanctions; maintenance of property and insurance
(including hazard and business interruption insurance); maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, litigation and other material events; financial and collateral
reporting (including annual audited and quarterly unaudited financial statements
(in each case, accompanied by covenant compliance certificates and management
discussion and analysis) and annual updated budgets); management letters;
additional Guarantors and Collateral; other collateral matters; and further
assurances (including, without limitation, with respect to security interests in
after-acquired property).
 
Negative Covenants:
The following (which will be applicable to the Borrower and its subsidiaries and
be subject to materiality thresholds and exceptions to be mutually agreed):
limitation on debt (including disqualified equity interests); limitation on
liens; limitation on negative pledges; limitation on loans, advances,
acquisitions and other investments (with exceptions for certain investments and
acquisitions subject to customary conditions and a pro forma Total Leverage
Ratio and/or threshold to be mutually agreed by the Borrower and the Lead
Arrangers); limitation on dividends, distributions, redemptions and repurchases
of equity interests (with exceptions for certain restricted payments subject to
customary conditions and a pro forma Total Leverage Ratio and/or threshold to be
mutually agreed by the Borrower and the Lead Arrangers); limitation on
fundamental changes and asset sales and other dispositions (including, without
limitation, sale-leaseback transactions); limitation on prepayments, redemptions
and purchases of subordinated and certain other debt; limitation on transactions
with affiliates; limitation on dividend and other payment restrictions affecting
subsidiaries; limitation on changes in line of business, fiscal year and
accounting practices; and limitation on amendment of organizational documents
and material contracts.
   Financial Covenants:
The following:
   
(a)      Maximum Total Leverage Ratio (total indebtedness/ consolidated EBITDA)
not to exceed the ratio set forth below that corresponds to the period during
which such ratio is being determined:

 
Year
Maximum Total Leverage Ratio
1
3.50 to 1.00
2
3.25 to 1.00
3
3.00 to 1.00
Thereafter
2.75 to 1.00

 
Annex  A – Term Sheet
 
PAGE 7

--------------------------------------------------------------------------------

 
(b)      Minimum Fixed Charge Coverage Ratio (EBITDA less cash taxes less
unfinanced capital expenditures less restricted payments (i.e., dividends,
distributions and stock repurchases)/current portion of long term debt (other
than principal payments of the Senior Credit Facilities on the Term Loan
Maturity Date and Revolving Credit Maturity Date) plus interest expense) of 1.25
to 1.00.
   
The financial covenants will apply to the Borrower and its subsidiaries on a
consolidated basis, with definitions to be mutually agreed upon; provided that
(i) the calculation of EBITDA shall include (A) the trailing twelve month EBITDA
of the Borrower and its subsidiaries (determined on a pro forma basis for the
Acquisition), but with that portion of the EBITDA of the Borrower and its
subsidiaries that is attributable to the businesses acquired pursuant to the
ShipStation and ShipWorks acquisitions being annualized in a manner that is
reasonably satisfactory to the Lead Arrangers and (B) add-backs that are usual
and customary for facilities of this nature, including an add-back for
cost-savings and cost synergies for the Acquisition that, in each case, are
reasonably expected to be realized within twelve months following the
Acquisition and that are reasonably identifiable, factually supportable and
expected to have a continuing impact on the Borrower and its Subsidiaries in an
aggregate amount not to exceed $5 million in the aggregate during any four
fiscal quarter period and (ii) the current portion of long term debt and
interest expense in the denominator of the Fixed Charge Coverage Ratio shall be
determined on a pro forma basis after giving effect to the Transactions,
including, without limitation, the initial extensions of credit under the Senior
Credit Facilities.
 
Events of Default:
The following (with materiality thresholds, exceptions and cure periods to be
mutually agreed): non-payment of obligations; inaccuracy of representation or
warranty; non-performance of covenants and obligations; default on other
material debt (including hedging agreements); change of control; bankruptcy or
insolvency; impairment of security; ERISA; material judgments; and actual or
asserted invalidity or unenforceability of any Financing Documentation or liens
securing obligations under the Financing Documentation.
 
Defaulting Lender Provisions, Yield Protection and Increased Costs:
Customary for facilities of this type, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments, cash
collateralization for issued and outstanding Letters of Credit or outstanding
Swingline Loans in the event any lender under the Revolving Credit Facility
becomes a Defaulting Lender (as such term shall be defined in the Financing
Documentation), changes in capital adequacy and capital requirements or their
interpretation (provided that (i) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented), illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes.

 
Annex  A – Term Sheet
 
PAGE 8

--------------------------------------------------------------------------------

Assignments and Participations:
(a)
Revolving Credit Facility:  Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees (to be defined in the
Financing Documentation) in respect of the Revolving Credit Facility in a
minimum amount equal to $5 million.
    (b)
Term Loan Facility:  Subject to the consents described below (which consents
will not be unreasonably withheld or delayed), each Lender will be permitted to
make assignments to Eligible Assignees in respect of the Term Loan Facility and
any Incremental Term Loan in a minimum amount equal to $5 million.
    (c)  Consents:  The consent of the Borrower will be required for any
assignment unless (i) an Event of Default has occurred and is continuing, or
(ii) the assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as such term shall be defined in the Financing Documentation); provided, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
business days after having received notice thereof.  The consent of the
Administrative Agent will be required for any assignment (i) in respect of the
Revolving Credit Facility to an entity that is not a Lender with a commitment in
respect of the Revolving Credit Facility, an affiliate of such Lender or an
Approved Fund and (ii) in respect of the Term Loan Facility or any Incremental
Term Loan Facility, to an entity that is not a Lender, an affiliate of a Lender
or an Approved Fund.  The consent of the Issuing Bank and the Swingline Lender
will be required for any assignment under the Revolving Credit Facility. 
Participations will be permitted without the consent of the Borrower or the
Administrative Agent.     (d)  No Assignment or Participation to Certain
Persons.  No assignment or participation may be made to natural persons, the
Borrower, or any of its affiliates or subsidiaries.  No assignments may be made
to any Defaulting Lender.

 
Annex  A – Term Sheet
 
PAGE 9

--------------------------------------------------------------------------------

Required Lenders:
On any date of determination, those Lenders who collectively hold more than
50% of the outstanding loans and unfunded commitments under the Senior Credit
Facilities, or if the Senior Credit Facilities have been terminated, those
Lenders who collectively hold more than 50% of the aggregate outstandings under
the Senior Credit Facilities (the “Required Lenders”); provided, that if any
Lender shall be a Defaulting Lender (to be defined in the Financing
Documentation) at such time, then the outstanding loans and unfunded commitments
under the Senior Credit Facilities of such Defaulting Lender shall be excluded
from the determination of Required Lenders; provided further that at any time
that there are at least two (2), but not more than three (3), total Lenders,
Required Lenders shall consist of at least two (2) Lenders.
 
Amendments and Waivers:
Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to (i)
increases in the commitment of such Lenders, (ii) reductions of principal,
interest, fees or other amounts, (iii) extensions of scheduled maturities or
times for payment, (iv) reductions in the voting percentages and (v) any pro
rata sharing provisions, (b) the consent of all Lenders will be required with
respect to releases of all or substantially all of the value of the Collateral
or Guarantees and (c) the consent of the Lenders holding more than 50% of the
outstanding loans and unfunded commitments (excluding any Defaulting Lender)
under the Revolving Credit Facility shall be required to approve any amendment,
waiver or consent for the purpose of satisfying a condition precedent to
borrowing under the Revolving Credit Facility that would not be satisfied but
for such amendment, waiver or consent; provided that at any time that there are
at least two (2), but not more than three (3), total Lenders under the Revolving
Credit Facility, amendments and waivers of the type described in this clause (c)
shall require the consent of at least two (2) Lenders.
    The Financing Documentation will contain “yank-a-bank” provisions as are
usual and customary for financings of this kind.  
Indemnification:
The Credit Parties will indemnify the Lead Arrangers, the Administrative Agent,
each of the Lenders and their respective affiliates, partners, directors,
officers, agents and advisors (each, an “indemnified person”) and hold them
harmless from and against all liabilities, damages, claims, costs and expenses
(including reasonable and documented fees, disbursements, settlement costs and
other charges of one counsel to all indemnified persons (taken as a whole), if
reasonably necessary, a single specialty counsel for all indemnified persons
(taken as a whole) for each relevant specialty, and, if reasonably necessary, a
single local counsel for all indemnified persons taken as a whole in each
relevant jurisdiction, and in the case of an actual or perceived conflict of
interest of any of the foregoing counsel, one additional counsel in each
specialty or relevant jurisdiction, as the case may be, to each group of
affected indemnified persons similarly situated taken as a whole), on demand as
they are incurred in connection with any of the foregoing) relating to the
Transactions or any transactions related thereto and the Borrower’s use of the
loan proceeds or the commitments; provided that no indemnified person will have
any right to indemnification for any of the foregoing to the extent resulting
from (i) the gross negligence or willful misconduct of such indemnified person
or its controlled affiliates or subsidiaries or the respective directors,
officers, employees, partners or controlled persons of such indemnified person
or its controlled affiliates or subsidiaries, (ii) a material breach by any
indemnified person of its obligations under the Financing Documentation or (iii)
any dispute solely among indemnified persons, other than any claims against any
indemnified person in its respective capacity or in fulfilling its role as
Administrative Agent or a Lead Arranger or any similar role hereunder or under
the Senior Credit Facilities and other than any claims arising out of any act or
omission on the part of the Borrower or its subsidiaries or affiliates, in each
case, as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 
Annex  A – Term Sheet
 
PAGE 10

--------------------------------------------------------------------------------

Expenses:
The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable and documented fees and expenses of
one counsel to Wells Fargo Securities and the Administrative Agent, if
reasonably necessary, a single specialty counsel for Wells Fargo Securities and
the Administrative Agent for each relevant specialty, and, if reasonably
necessary, a single local counsel for all Wells Fargo Securities and the
Administrative Agent in each relevant jurisdiction) of the Administrative Agent
and Wells Fargo Securities (promptly following written demand therefor)
associated with the syndication of the Senior Credit Facilities and the
preparation, negotiation, execution, delivery and administration of the
Financing Documentation and any amendment or waiver with respect thereto and (b)
all reasonable and documented out-of-pocket expenses (including, without
limitation, reasonable fees and expenses of counsel) of the Administrative Agent
and each of the Lenders promptly following written demand therefor in connection
with the enforcement of the Financing Documentation or protection of rights
thereunder (but limited, in the case of legal fees and expenses, (i) to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and Wells Fargo Securities, a single specialty
counsel to the Administrative Agent and Wells Fargo Securities in each relevant
specialty and if necessary, one local counsel to the Administrative Agent and
Wells Fargo Securities in any relevant jurisdiction, and in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction or specialty to each group of affected persons similarly
situated taken as a whole and (ii) to the reasonable and documented fees,
disbursements and other charges of one counsel to the Lenders taken as a whole,
a single specialty counsel to the Lenders, taken as a whole, in each relevant
specialty and, if necessary, of one local counsel to the Lenders, taken as a
whole, in any relevant jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction or
specialty to each group of affected persons similarly situated taken as a
whole).

 
Annex  A – Term Sheet
 
PAGE 11

--------------------------------------------------------------------------------

Governing Law; Exclusive Jurisdiction and Forum:
The Financing Documentation will provide that each party thereto will submit to
the exclusive jurisdiction and venue of the federal and state courts of the
State of New York (except to the extent the Administrative Agent or any Lender
requires submission to any other jurisdiction in connection with the exercise of
any rights under any security document or the enforcement of any judgment).  New
York law will govern the Financing Documentation, except with respect to certain
security documents where applicable local law is necessary for enforceability or
perfection.
 
Waiver of Jury Trial and Punitive and Consequential Damages:
All parties to the Financing Documentation shall waive the right to trial by
jury and the right to claim punitive or consequential damages.

 
 
Annex  A – Term Sheet
 
PAGE 12

--------------------------------------------------------------------------------

SCHEDULE I


INTEREST AND FEES
 

 Interest: At the Borrower’s option, loans (other than Swingline Loans) will
bear interest based on the Base Rate or LIBOR, as described below:    
A.            Base Rate Option
   
Interest will be at the Base Rate plus the applicable Interest Margin (as
described below).  The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one month Interest Period (as defined below) plus 1%.  Interest
shall be payable quarterly in arrears on the last day of each calendar quarter
and (i) with respect to Base Rate Loans based on the Federal Funds Rate and
LIBOR, shall be calculated on the basis of the actual number of days elapsed in
a year of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent, shall be calculated on the
basis of the actual number of days elapsed in a year of 365/366 days.  Any loan
bearing interest at the Base Rate is referred to herein as a “Base Rate Loan”.
   
Base Rate Loans will be made on same business day notice and will be in minimum
amounts to be agreed upon.
   
B.            LIBOR Option
   
Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months  as selected by the Borrower and will be at an annual rate for
Eurocurrency deposits for the corresponding deposits of U.S. dollars appearing
on Reuters Screen LIBOR01 Page (“LIBOR”) plus the applicable Interest Margin (as
described below).  LIBOR will be determined by the Administrative Agent at the
start of each Interest Period and, other than in the case of LIBOR used in
determining the Base Rate, will be fixed through such period.  Interest will be
paid on the last day of each Interest Period or, in the case of Interest Periods
longer than three months, every three months, and will be calculated on the
basis of the actual number of days elapsed in a year of 360 days.  LIBOR will be
adjusted for maximum statutory reserve requirements (if any) and in no event
shall be less than 0%.  Any loan bearing interest at LIBOR (other than a Base
Rate Loan for which interest is determined by reference to LIBOR) is referred to
herein as a “LIBOR Rate Loan”.

 

--------------------------------------------------------------------------------

 
LIBOR Rate Loans will be made on three business days’ prior notice and, in each
case, will be in minimum amounts to be agreed upon.
   
Swingline loans will bear interest at the Base Rate plus the applicable Interest
Margin.
   Default Interest:
(a) Automatically upon the occurrence and during the continuance of any payment
event of default or upon a bankruptcy event of default of the Borrower or any
other Credit Party or (b) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other event of default, all
outstanding principal, fees and other obligations under the Senior Credit
Facilities shall bear interest at a rate per annum of 2% in excess of the rate
then applicable to such loan (including the applicable Interest Margin), fee or
other obligation and shall be payable on demand of the Administrative Agent.
   Interest Margins:
The applicable interest margins (the “Interest Margins”) will be determined in
accordance with the applicable Pricing Grid set forth below.
   Commitment Fee:
A commitment fee (the “Commitment Fee”) will accrue on the unused amounts of the
commitments under the Revolving Credit Facility, with exclusions for Defaulting
Lenders.  Swingline loans will, for purposes of the Commitment Fee calculations
only, not be deemed to be a utilization of the Revolving Credit Facility.  Such
Commitment Fee will be determined in accordance with the applicable Pricing Grid
set forth below.  All accrued Commitment Fees will be fully earned and due and
payable quarterly in arrears (calculated on a 360-day basis) for the account of
the Lenders under the Revolving Credit Facility and will accrue from the Closing
Date.
 
Letter of Credit Fees:
The Borrower will pay to the Administrative Agent, for the account of the
Lenders under the Revolving Credit Facility, letter of credit participation fees
equal to the Interest Margin for LIBOR Rate Loans under the Revolving Credit
Facility, in each case, on the undrawn amount of all outstanding Letters of
Credit.
 
Other Fees:
The Lead Arrangers, the Administrative Agent and the Lenders will receive such
other fees as will have been agreed in the Fee Letters.
 
Pricing Grid:
The Commitment Fee with respect to the Revolving Credit Facility and the
applicable Interest Margins shall be based on the Total Leverage Ratio pursuant
to the following grid:

 

--------------------------------------------------------------------------------

Level
Total Leverage Ratio
Interest
Margin for
LIBOR Rate
Loans
Interest
Margin for
Base
Rate Loans
Commitment
Fee
I
Greater than 3.00 to 1.00
2.00%
1.00%
0.40%
II
Greater than 2.25 to 1.00 but less than or equal to 3.00 to 1.00
1.75%
0.75%
0.35%
III
Greater than 1.50 to 1.00 but less than or equal to 2.25 to 1.00
1.50%
0.50%
0.30%
IV
Less than or equal to 1.50 to 1.00
1.25%
0.25%
0.25%

 
 

--------------------------------------------------------------------------------

ANNEX B


$165 MILLION
SENIOR SECURED CREDIT FACILITIES
 
CONDITIONS ANNEX
 
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached or in Annex A
to the Commitment Letter


Closing and the making of the initial extensions of credit under the Senior
Credit Facilities shall occur no earlier than April 26, 2015 and will be subject
to the satisfaction (or waiver by each of the Lead Lenders) of the following
conditions precedent:
 
1.            The Financing Documentation, which shall be consistent, in each
case, with the Commitment Documents and shall be otherwise reasonably
satisfactory to the Lead Arrangers and the Borrower, will have been executed and
delivered to Wells Fargo Securities and the Administrative Agent shall have
received customary and reasonably satisfactory legal opinions (including,
without limitation, opinions of special counsel and local counsel as may be
reasonably requested by the Administrative Agent), which shall expressly permit
reliance by the successors and permitted assigns of each of the Administrative
Agent and the Lenders, evidence of authorization, organizational documents,
customary insurance certificates and endorsements, good standing certificates
(with respect to the applicable jurisdiction of incorporation or organization of
each Credit Party) and officer’s certificates.
 
2.            Subject to the Limited Conditionality Provision, the
Administrative Agent shall have received reasonably satisfactory evidence that
the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to certain exceptions to be set forth in the
Financing Documentation) lien and security interest in the Collateral
(including, without limitation, receipt of all certificates evidencing pledged
capital stock or membership or partnership interests, as applicable, with
accompanying executed stock powers, all UCC financing statements to be filed in
the applicable government UCC filing offices, all intellectual property security
agreements to be filed with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, and all deposit account and
securities account control agreements), and all filings, recordations and
searches reasonably necessary or desirable in connection with the security
interests in and liens on the Collateral shall have been duly made or obtained
and all filing and recording fees and taxes in connection therewith shall have
been duly paid  (including UCC and other lien searches, intellectual property
searches, insurance policies, title policies, landlord waivers and access
letters).
 
3.            The applicable waiting period under the HSR Act (as defined in the
Acquisition Agreement) shall have expired or been terminated, and (i) all other
foreign antitrust approvals, consents or authorizations under foreign Antitrust
Laws (as defined in the Acquisition Agreement) required to be obtained prior to
the Closing Date from any Governmental Authority (as defined in the Acquisition
Agreement) in order to consummate the transactions contemplated by the
Acquisition Agreement, (ii) all third-party consents identified in the
Acquisition Agreement as an express condition to the consummation of the
transactions contemplated by the Acquisition Agreement and (iii) all equity
holder and board of directors (or comparable entity management body)
authorizations shall, in each case, have been obtained and shall be in full
force and effect.
 
Annex  B – Conditions Annex
 
PAGE 1

--------------------------------------------------------------------------------

4.            Since February 28, 2015, there shall not have occurred a Company
Material Adverse Effect (as defined below) with respect to the Acquired Company
or any event, condition or contingency that could reasonably be expected to have
a Company Material Adverse Effect.  A “Company Material Adverse Effect” means,
subject to any conditions or qualifications provided in Section 6.23(a) of the
Acquisition Agreement, any Circumstance (as defined in the Acquisition
Agreement), individually or in the aggregate with all other Circumstances, that
(i) does, or would reasonably be expected to, prevent, materially delay or
materially impair Seller Parent’s consummation of the transactions contemplated
by the Acquisition Agreement or (ii) has or would reasonably be expected to have
a material adverse effect upon the financial condition, business, assets,
liabilities or results of operations of the Acquired Company; provided, however,
that, for purposes of the foregoing clause (ii), none of the following shall be
deemed in itself, either alone or in combination, to constitute a “Company
Material Adverse Effect”, and shall not be taken into account in determining
whether a “Company Material Adverse Effect” has occurred or would be expected to
occur:  (a) conditions affecting the economy generally of any country in which
the Acquired Company conducts business, (b) any national or international
political or social conditions, including an outbreak or escalation of
hostilities, acts of terrorism, military acts, political instability or other
national or international calamity, crisis or emergency, or any governmental or
other response to the foregoing, in each case whether or not involving the
United States, (c) any change in conditions in the United States, foreign or
global financial, banking or securities markets generally (including any
disruption thereof and any decline in the price of any security or any market
index or any change in interest or exchange rates), (d) changes in GAAP (as
defined in the Acquisition Agreement), (e) changes in any Law (as defined in the
Acquisition Agreement) or other binding directives issued by any Governmental
Authority (as defined in the Acquisition Agreement), (f) any adverse
Circumstance (including any change in general legal, regulatory, political,
economic or business conditions) that is generally applicable to the industries
or markets in which the Company operates, (g) any hurricane, earthquake, flood
or other natural disasters, (h) any action taken by the Acquired Company or
Seller Parent with the prior written consent of Buyer and consented to by the
Lead Arrangers, (i) the negotiation, execution, announcement or pendency of the
Acquisition Agreement and the transactions contemplated thereby, including any
impact thereof on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees, or (j) the taking of any action
expressly required by the terms of the Acquisition Agreement (other than the
consequences of any action taken in connection with the Acquired Company
conducting its business in the ordinary and regular course and preserving intact
its business organization and the present commercial relationships with key
Persons (as defined in the Acquisition Agreement) with whom it does business),
the Ancillary Documents (as defined in the Acquisition Agreement) or the other
agreements contemplated thereby, including compliance with the terms thereof and
the completion of the transactions contemplated thereby; provided, however, with
respect to a matter described in any of the foregoing clauses (a), (b), (c),
(e), and (f) that such Circumstance does not have a materially disproportionate
effect on the Company relative to similarly situated Persons operating in the
industries in which the Acquired Company operates.
 
5.            The Lead Arrangers will have received, in form and substance
reasonably satisfactory to the Lead Arrangers, true and correct fully-executed
copies of documentation for the Acquisition and other aspects of the
Transactions, including the stock purchase agreement executed in connection with
the Acquisition (the “Acquisition Agreement”) and all exhibits and schedules
thereto at least 5 business days prior to the Closing Date (in form and
substance reasonably satisfactory to the Lead Arrangers), provided that the Lead
Arrangers acknowledge their satisfaction with the draft of the stock purchase
agreement dated as of March 22, 2015 delivered to counsel to Wells Fargo
Securities in an email from Ben Orlanski at Manatt, Phelps & Phillips, LLP at
10:38 p.m. (Eastern) on March 21, 2015 (including the schedules thereto attached
to such email, but excluding the exhibits thereto). The Acquisition and the
other Transactions shall be consummated substantially concurrently with the
initial funding of the Senior Credit Facilities in accordance with applicable
law and on the terms described in the Term Sheet and in the Acquisition
Agreement without giving effect to any waiver, modifications or consent
thereunder that is materially adverse to the interests of the Lenders (as
reasonably determined by the Lead Arrangers), it being understood that, without
limitation, any change in the amount or form of the purchase price (other than
working capital adjustments provided for in the Acquisition Agreement referred
to in the proviso in the immediately preceding sentence), the definition of
“Identified Contract”, the definition of “Permitted Liens”, the definition of
the “Buyer Termination Date”, the definition of the “Parent Termination Date”,
Section 6.23(a) of the Acquisition Agreement, the third party beneficiary rights
applicable to the Lead Arrangers and the Lenders or the governing law shall be
deemed to be materially adverse to the interests of the Lenders) unless approved
by the Lead Arrangers.
 
Annex  B – Conditions Annex
 
PAGE 2

--------------------------------------------------------------------------------

6.            On the Closing Date, after giving effect to the Transactions,
neither the Borrower nor any of its subsidiaries (including the Acquired Company
and its subsidiaries) shall have (a) any outstanding indebtedness (other than
(i) the Senior Credit Facilities and (ii) other indebtedness that the Lead
Arrangers and the Credit Parties agree may remain outstanding under the
Financing Documentation) and the Administrative Agent shall have received
customary payoff letters in connection therewith confirming that all such other
indebtedness shall have been fully repaid, and all commitments thereunder shall
have been terminated and cancelled and all liens in connection therewith shall
have been terminated and released, in each case prior to or concurrently with
the initial borrowing under the Senior Credit Facilities and (b) any liens
(other than (i) the liens securing the Secured Obligations, (ii) “Permitted
Liens” (as defined in the Acquisition Agreement) and (iii) other liens that the
Lead Arrangers and the Credit Parties agree may remain outstanding under the
Financing Documentation) and the Administrative Agent shall have received
evidence in form and substance satisfactory to the Administrative Agent that all
other liens have been terminated and released prior to or concurrently with the
initial borrowings and extensions of credit under the Senior Credit Facilities.
 
7.            The Lead Arrangers shall have received:
 
(a)            with respect to the Borrower and its subsidiaries, (i) audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the three most recently completed fiscal
years ended at least 90 days prior to the Closing Date and (ii)  unaudited
consolidated balance sheets and related consolidated statements of income and
cash flows for each interim fiscal quarter ended since the last audited
financial statements and at least 45 days prior to the Closing Date; provided
that the financial statements referred to in this clause (a) shall, to the
extent included in materials filed with the Securities and Exchange Commission,
be deemed to have been received on the date on which materials are posted and
available to the Lead Lenders through the Securities and Exchange Commission’s
EDGAR system or at www.sec.gov and the Borrower has notified the Lead Lenders of
such availability;
 
(b)            with respect to the Acquired Company and its subsidiaries, (i) a
quality of earnings report in form and substance reasonably satisfactory to the
Lead Arrangers (provided that the Project Viking; Financial Due Diligence Report
dated as of November 13, 2014 and prepared by Ernst & Young LLP has been
received by the Lead Arrangers and is in form and substance satisfactory to the
Lead Arrangers and satisfies this clause (i)), (ii)  the unaudited balance sheet
and related statement of income for the fiscal year ended December 31, 2014 and
each other fiscal year thereafter ended at least 90 days prior to the Closing
Date, (iii) the unaudited balance sheet and related statement of income for each
fiscal quarter ending after December 31, 2014 but at least 45 days prior to the
Closing Date and (iv) any other third party financial due diligence reports
(including any written updates, supplements or modifications of the report
specified in the parenthetical to clause (i) above, but subject to executing any
reasonable and customary non-reliance letters or confidentiality agreement
requested by such third parties) and financial statements received by the
Borrower and its subsidiaries in connection with the Acquisition or required to
be delivered pursuant to the Acquisition Agreement;
 
Annex  B – Conditions Annex
 
PAGE 3

--------------------------------------------------------------------------------

(c)            a pro forma consolidated balance sheet and related pro forma
consolidated statements of income and cash flows of the Borrower for the fiscal
year most recently ended for which audited financial statements are provided and
for the four‑quarter period ending on the last day of the most recent fiscal
quarter ending at least 45 days before the Closing Date, prepared after giving
pro forma effect to each element of the Transactions (in accordance with
Regulation S-X under the Securities Act of 1933, as amended, and including other
adjustments reasonably acceptable to the Lead Arrangers) as if the Transactions
had occurred on the last day of such four quarter period (in the case of such
balance sheet) or at the beginning of such period (in the case of such other
financial statements);
 
(d)            projections (including a projected calculation of the Total
Leverage Ratio) prepared by management of balance sheets, income statements and
cash flow statements of the Borrower and its subsidiaries, which will be
quarterly for the first year after the Closing Date and annually thereafter for
the term of the Senior Credit Facilities, in form and substance reasonably
satisfactory to the Commitment Parties (and which will not be materially
inconsistent with information provided to the Lead Arrangers prior to the
delivery of the Commitment Letter); and
 
(e)            a certificate from the chief financial officer of the Borrower
(in form and substance reasonably satisfactory to the Administrative Agent and
the Lead Arrangers), in his corporate capacity and not in an individual
capacity, certifying (i) that after giving pro forma effect to each element of
the Transactions the Borrower and its subsidiaries (on a consolidated basis) are
solvent and (ii) attached thereto are calculations of the pro forma Total
Leverage Ratio as of the Closing Date after giving effect to the Transactions.
 
8.            The Lead Arrangers shall have received, at least 5 business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been requested at least 10 business days prior to the Closing
Date.
 
9.            All fees and expenses due to the Lead Arrangers, the
Administrative Agent and the Lenders required to be paid on the Closing Date
(and, to the extent invoiced prior to the Closing Date, including the reasonable
and documented fees and expenses of counsel for Wells Fargo Securities and the
Administrative Agent) will have been paid (which such amounts may be paid from
the initial proceeds of the Senior Credit Facilities).
 
10.         On the Closing Date, after giving effect to the Transactions, the
sum of (a) the unrestricted cash and cash equivalents of the Credit Parties plus
(b) the amount available to be drawn under the Revolving Credit Facility shall
be at least $20 million.
 
11.         [Reserved]
 
12.         The Specified Representations and the Specified Acquisition
Agreement Representations will be true and correct in all material respects (or
if qualified by materiality or material adverse effect, in all respects).
 
Annex  B – Conditions Annex
 
 
PAGE 4

--------------------------------------------------------------------------------